DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restarting Period for Response
In response to applicant's telephone inquiry regarding the last Office action, the following corrective action is taken. The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter. 
The reference US 2015/0199619 (Ichinose et al.) was not correctly cited in the last Office action.  The correct citation is shown on the attached PTO-892.
 A corrected copy of the last Office Action is enclosed.
The Examiner apologizes for this inconvenience and thanks the Applicant for informing the Examiner of these issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0364786 (Wankhede) in view of US 2014/0249693 (Stark et al.).
With respect to claims 1, and 7-10
Wankhede teaches: A method comprising (see at least Fig 3 and Abstract): 
managing movements of a fleet of a plurality of autonomous mobile objects (see at least Fig 1; #146A-N; and ¶0013; Discussing an automated shopping centers with multiple carts.) configured to move on the ground (see at least Fig 1; #146A-N; and ¶0013 and ¶0015) and capable of communicating with a management server (see least Fig 1; #130 and #146A-N; and ¶0013; Discussing that the carts connect to a server.), at least one of the autonomous mobile objects being associated with a user terminal with which a user is equipped (see least Fig 1; #120 and #146A-N; and ¶0013 and ¶0016; Discussing a user using a device to place an order that is fulfilled by the system.)  wherein said management server (see least Fig 1; #130; and ¶0013) performs the following acts, for a given one of the autonomous mobile objects (see at least Fig 1; #146A-N; and ¶0013), referred to as a first object, associated with a first user terminal with which a user is equipped (see least Fig 1; #120, #130, and #146A-N; and ¶0013): 
obtaining information representing a position to be reached by said first object (see at least Fig 1; #132 and #142A-N; and ¶0016-18; Discussing sending the position of requested products.), referred to as first object destination information (see at least Fig 1; #132 and #142A-N; and ¶0016-18); 
Wankhede also teaches:
determining information representing a movement to be made by said first object (see at least Fig 3; 304-308; and ¶0024-26; Discussing directing the robot to the requested product.), referred to as first object movement information (see at least Fig 3; 304-308; and ¶0024-26), said determination taking into account: 
at least said first object destination information (see at least Fig 3; 304-308; and ¶0024-26; Discussing directing the robot to the requested product.); and 
at least one piece of information representing at least one of: 
a position of a second user terminal with which a second user associated with a second one of the autonomous mobile objects of said fleet is equipped, referred to as second user position information, the position of said second autonomous mobile object, referred to as second object position information (see at least Fig 2; #210; ¶0020; Discussing avoiding obstacles including other carts.);  
wherein said second user position information and said second object position information correspond to data enabling determination of the position of said second user and of second object respectively (see at Discussing avoiding obstacles including other carts.); and 
transmitting said first object movement information to said first object (see at least Fig 3; #306-310: and ¶0024-27).
However Wankhede does not specifically teach that the “determining information representing a movement to be made by said first object,” and “transmitting said first object movement information to said first object” steps are performed by the management server.
However Stark teaches a management server that controls motion of multiple unmanned vehicles (see at least abstract).  Therefore Stark teaches a management server that performs the steps of:
  determining information representing a movement to be made by said first object (see at least Fig 1; #110; and ¶0031); and 
at least one piece of information representing at least one of: 
a position of a second user terminal with which a second user associated with a second one of the autonomous mobile objects of said fleet is equipped, referred to as second user position information (see at least Fig 1; #110 and ¶0026-28), the position of said second autonomous mobile object, referred to as second object position information
wherein said second user position information and said second object position information correspond to data enabling determination of the position of said second user and of second object respectively (see at least Fig 1; #110 and ¶0026-28); and
transmitting said first object movement information to said first object (see at least Fig 1; #110; and ¶0031).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Wankhede by controlling the movement of unmanned vehicles using a management server as taught by Stark, because doing so would allow the system to better coordinate with other devices thus increasing the overall safety of the system (see at least Stark ¶0013).  
With respect to claim 2
Wankhede teaches: 
wherein said first object destination information belongs to the group consisting of: information representing the position of the first user terminal, referred to as first user position information; information representing the position of an article or an area of interest for the first user; information representing a position resulting from the response to a challenge transmitted to said first user (see at least Fig 3; 304-308; and ¶0024-26; Discussing directing the robot to the requested product.
With respect to claim 4
Wankhede teaches:
wherein said first object movement information belongs to the group consisting of: a displacement movement to be made by the first object; said first object destination information (see at least Fig 3; 304-308; and ¶0024-26; Discussing directing the robot to the requested product.).
With respect to claim 5
 Wankhede teaches:
wherein the first object is also capable of detecting obstacles (see at least Fig 2; #210; ¶0020; Discussing avoiding obstacles including other carts.), 
wherein the management server also performs an act of receiving information representing detection of at least one obstacle by the first object (see at least Fig 2; #210; ¶0020; Discussing avoiding obstacles including other carts.); and 
in wherein said determination of first object movement information also takes into account said information representative of the detection of said at least one obstacle (see at least Fig 2; #210; ¶0020; Discussing avoiding obstacles including other carts.).
Claim 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0364786 (Wankhede) and US 2014/0249693 (Stark et al.) as applied to claim 1 above, and further in view of US 2015/0199619 (Ichinose et al.).
 With respect to claim 3
The combination of Wankhede and Stark does not specifically teach:
wherein said first user position information corresponds to data enabling the position of the first user to be determined.
However Ichinose teaches:
wherein said first user position information corresponds to data enabling the position of the first user to be determined (see at least Fig 1, 4, 6, and 9; #16; and ¶0063, and ¶0136).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Wankhede and Stark by having the first user position information correspond to data enabling the position of the first user to be determined as taught by Ichinose, because doing so would allow the system to determine the positon of the user.  Thus making it more user friendly.
With respect to claim 6
The combination of Wankhede and Stark does not specifically teach:
wherein the management server also performs an act of transmitting operational information to the first object and/or to the first user terminal, said operational information belonging to the group consisting of: a commercial offer on a product located in the vicinity of the first user; information of interest for the first user linked with an associated profile; an alert associated with an event occurring in the vicinity of the first user.
However Ichinose teaches:
wherein the management server also performs an act of transmitting operational information to the first object and/or to the first user terminal (see at least Fig 1 and 8; #9, #16, and S116; and ¶0060 and ¶0145 Discussing transmitting to the terminal if the user left an object in the vehicle), said operational information belonging to the group consisting of: a commercial offer on a product located in the vicinity of the first user; information of interest for the first user linked with an associated profile; an alert associated with an event occurring in the vicinity of the first user (see at least Fig 1 and 8; #9, #16, and S116; and ¶0060 and ¶0145 Discussing transmitting to the terminal if the user left an object in the vehicle).
Therefore it would have been obvious to one of ordinary skill in the at the time the invention was filed to modify the combination of Wankhede and Stark by having the management server also performs an act of transmitting operational information that is information of interest for the first user linked with an associated profile, to the first object and/or to the first user terminal as taught by Ichinose, because doing so would allow the system to inform the user of useful information. Thus making the system more useful.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665